DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, including original claims 1-8 and newly added claims 21-32, in the reply filed on 8/16/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiblot et al (PG Pub. No. US 2020/0373242 A1).
Regarding claim 1, Hiblot teaches a method of forming a structure, the method comprising: 
forming a first transistor (¶ 0068: 101) and a second transistor (¶ 0063: 100) over a first substrate (¶ 0058: 1, including portions 1a and 1b); 
forming a front-side interconnect structure (¶ 0058: BEOL portion 4, including a plurality of interconnect levels) over the first transistor and the second transistor (figs. 4, 8F: 4 formed over 101 and 100); 
etching at least a backside of the first substrate (¶ 0076 & fig. 8H: back side of substrate portion 1b etched) to expose the first transistor and the second transistor (figs. 4, 8H: at least source/drain portions of 101 and 100 exposed); 
forming a first backside via (¶ 0066: via 25) electrically connected to the first transistor (figs. 4, 8P: 25 electrically coupled to 101); 
forming a second backside via (¶ 0067: via 32) electrically connected to the second transistor (figs. 4, 8P: 32 electrically coupled to 100);
depositing a dielectric layer (¶ 0071: dielectric of PDN 7) over the first backside via and the second backside via (figs. 4, 8P: dielectric comprised by 7 deposited over 25 and 32); 
forming a first conductive line (¶ 0066: 27) in the dielectric layer, the first conductive line being a power rail electrically connected to the first transistor through the first backside via (¶ 0079 & figs. 3-4 & 8P: 27 formed in dielectric of PDN 7 and electrically connected to 101 through 25); and 
forming a second conductive line (¶ 0067: one or more further connections symbolized by 34) in the dielectric layer, the second conductive line being a signal line electrically connected to the second transistor through the second backside via (¶ 0079 & figs. 3-4 & 8P: 34 formed in dielectric of PDN7 and electrically connected to 100 through 32).

Regarding claim 2, Hiblot teaches the method of claim 1 further comprising:
forming a third conductive line (¶ 0066: 26) over the first backside via, the third conductive line electrically connecting the first backside via and the first conductive line (figs. 3-4 & 8P: 26 formed over 25 and electrically connecting 25 and 27); and
forming a fourth conductive line (¶ 0067: 33) over the second backside via, the fourth conductive line electrically connecting the second backside via and the second conductive line (figs. 3-4 & 8P: 33 formed over 32 and electrically connecting 32 and 34).

Regarding claim 3, Hiblot teaches the method of claim 1, wherein the first conductive line is electrically connected to a source/drain region of the first transistor (¶ 0064 & figs. 3-4: 27 electrically connected to source/drain 17 of 101), and wherein the second conductive line is electrically connected to a source/drain region of the second transistor (¶ 0064 & fig. 4: 34 electrically connected to unlabeled source/drain of 100).

Regarding claim 6, Hiblot teaches the method of claim 1 further comprising forming a third conductive line (¶ 0066: 26) over the first backside via, the third conductive line being electrically interposed between the first backside via and the second conductive line (fig. 3: 26 electrically interposed between 25 and 34).

Regarding claim 7, Hiblot teaches the method of claim 1 further comprising forming a fourth conductive line (¶ 0060: terminal Vdd) over the first conductive line, the fourth conductive line electrically connected to the first transistor (fig. 3: Vdd formed over 27 and electrically coupled to 101).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hiblot.
Regarding claims 4-5, Hiblot teaches the method of claim 3 further comprising forming a third transistor (¶ 0061: active devices of IC block 10) over the first substrate (fig. 3: 10 formed over 1).
Hiblot does not explicitly teach a gate structure of the third transistor being electrically connected to the second conductive line (as recited in claim 4), or a source/drain region of the third transistor being electrically connected to the second conductive line (as recited in claim 5).
However, Hiblot does teach the first and second transistors are power gating transistors configured to cut off the power to the IC block transistor (¶ 0003).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to electrically connect a gate structure or a source/drain region of the third transistor to the second conductive line, as a means to provide a power cut off function to the IC block by way of disconnecting a gate and/or source/drain region, facilitating the functionality disclosed by Hiblot (allowing the first and second transistors to operate as power switches to interrupt the supply of power to logic devices in the IC block). 

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hiblot as applied to claim 7 above, and further in view of Fazelpour et al. (PG Pub. No. US 2011/0204515 A1).
Regarding claim 8, Hiblot teaches the method of claim 7 comprising a fourth conductive line (Vdd).
Hiblot does not teach the method further comprising: 
forming an under bump metallurgy (UBM) over the fourth conductive line; and 
forming an external connector over the UBM.
Fazelpour teaches a device including a power delivery network (¶ 0022: Vdd net, similar to PDN of Hiblot) including a conductive line (¶ 0026: RDL trace, similar to Vdd of Hiblot), the device further including:
an under bump metallurgy (UBM) (¶ 0023: 115a) formed over the fourth conductive line (fig. 3A: 115a formed over 327), and 
an external connector (¶ 0326: 310a) formed over the UBM (fig. 3A: 310a formed over 115a).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Hiblot with the UBM and connector of Fazelpour, as a means to provide an I/O connection electrically tied together into Vdd (Fazelpour, ¶ 0006), enabling the device to be integrated into an IC package.
 
Claims 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0373301 A1) in view of Glass et al. (US 2019/0157310 A1).
Regarding claim 21, Kim teaches a method of forming a semiconductor device (figs. 1-5 among others), the method comprising: 
forming a first fin (¶ 0022: first AP2) and a second fin (¶ 0022: second AP2) over a first side of a substrate (fig. 7B: AP2 formed over first side of substrate 100); 
recessing the first fin to form a first recess (¶ 0056 & figs. 7-9: first AP2 partially recessed);
recessing the second fin to form a second recess (¶ 0056 & figs. 7-9: second AP2 partially recessed);
forming a first epitaxial region (first SD2, including portion SDB) in the first recess (¶ 0056 & figs. 8-9: first SD2 formed on recessed portion of first AP2) and a second epitaxial region (second SD2) in the second recess (¶ 0056 & figs. 8-9: second SD2 formed on recessed portion of second AP2); 
forming a first contact plug (¶ 0058: LAC) over and electrically connected to the first epitaxial region (fig. 11B: LAC formed over and electrically connected to SDB in first AP2); 
forming a first interconnect structure (¶ 0059: LV) over and electrically connected to the first contact plug (fig. 11B: LV formed over and electrically connected to LAC); 
etching a second side of the substrate (¶ 0062: opposing side of 100 etched) to expose the second epitaxial region (figs. 14 & 15A-15B: SDB of second SD2 exposed); 
forming a first back-side via (¶ 0033: UAC and/or UV) over and electrically connected to the second epitaxial region (figs 1 & 2B: at least UAC electrically connected to second SD2); and 
forming a second interconnect structure (¶ 0034: POR2) over and electrically connected to the first back-side via (¶ 0034 & fig. 1: interconnection line POR2 electrically connected to epitaxial pattern SD2 through upper via UV).
Kim further teaches the step of exposing the second epitaxial region includes CMP processing fins AP1/AP2 (¶ 0062: exposing the top surfaces of the portions SDB of the first and second source/drain patterns SD1 and SD2 includes CMP processing).
Kim does not teach recessing the first and second fins by one or more etching processes, depositing a sacrificial material in a portion of the second recess, etching a second side of the substrate exposes the sacrificial material, or etching the sacrificial material to expose the second epitaxial region.
However, Kim does teach the fins comprise substrate material (¶ 0052: AP1 and AP2 comprise patterned portions of substrate 100), and removing substrate material by an etching process (¶ 0062: partial removal of the substrate 100 may include performing an etching process).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the fin recessing of Kim with one or more etching processes, as etching is known in the art as a suitable means to selectively remove substrate material, allowing for the recessed fin formation.
Kim as modified above does not teach depositing a sacrificial material in a portion of the second recess, etching a second side of the substrate exposes the sacrificial material, or etching the sacrificial material to expose the second epitaxial region.
Glass teaches a semiconductor device manufacturing method including depositing a sacrificial material in a source/drain recess (¶ 0036: removing at least a portion of fins 222, similar AP2 recessing of Kim, and replacing that portion with replacement material 224 and 226 in S/D regions), a backside reveal of a device layer performed via grinding, etching, and/or CMP processes (analogous to methods for SD2 exposure of Kim), and etching the sacrificial material to expose an epitaxial source/drain region (¶ 0050 & figs. 6A-6B: selective etch process 122 removes sacrificial S/D material 226 and exposes S/D portion 227).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Kim with the sacrificial deposition of Glass, as a means to facilitate high-quality formation of S/D material, leading to improved performance of transistor based devices (Glass, ¶ 0053).

Regarding claim 24, Kim in view of Glass teaches the method of claim 21, wherein forming the first epitaxial region and the second epitaxial region comprises merging the first epitaxial region with the second epitaxial region (Kim, fig. 2B: first and second SD2 regions merged).

Regarding claim 25, Kim in view of Glass teaches the method of claim 21, comprising forming a first recess and a second recess (Kim, ¶ 0056: fins AP2 recessed), forming a first epitaxial region and a second epitaxial region (Kim, ¶ 0056: first and second epitaxial regions SD2, including portions SDB), and forming a second contact plug (¶ 0040: GC) over a gate structure (¶¶ 0024-0027 & fig. 2C: GC formed over gate structure GI/GE/GP), the second contact plug electrically connecting the gate structure and the first interconnect structure (fig. 2C: GC electrically connected GI/GE/GP and LV).  Kim further teaches the gate structure comprises high-k dielectrics (¶ 0026) and conductive metals (¶ 0024).
Kim in view of Glass as applied to claim 21 above does not teach the method further comprising: 
before forming the first recess and the second recess, forming a dummy gate structure over the first fin and the second fin; 
after forming the first epitaxial region and the second epitaxial region, replacing the dummy gate structure with a replacement gate structure; and 
forming a second contact plug over the replacement gate structure, the second contact plug electrically connecting the replacement gate structure and the first interconnect structure.
However, Glass does teach a gate last process flow, including:
forming a dummy gate structure (¶ 0027: dummy gate oxide and dummy gate electrode), forming a first recess and a second recess (¶ 0029: portions of fins 222 removed, similar to AP2 recesses of Kim) after forming the dummy gate structure over a first fin and a second fin (¶ 0027: dummy gate formed over fins 222), 
forming a first epitaxial region and a second epitaxial region (¶ 0029: 223 and/or 224, similar to SD2 of Kim), replacing the dummy gate structure with a replacement gate structure (¶ 0027: gate last flow comprises dummy gate oxide and electrode replacement with a hi-k dielectric and a replacement metal gate), and 
forming a contact plug over the replacement gate structure (¶ 0034: Contact 260, similar to GC of Kim, formed for the gate).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify  he method of Kim in view of Glass to further include the gate last flow of Glass, as a means to facilitate the use of gate materials such as high-k dielectrics and low-resistance metals (Glass, ¶ 0028 & Kim, ¶¶ 0024-0026), minimizing thermal instabilities and threshold voltage shifts associated with gate-first process flows.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the gate-last flow of Glass could be combined with the method of Kim in view of Glass, with no change in their respective functions. 

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Glass as applied to claim 21 above, and further in view of Goktepeli et al. (Patent No. US 9,780,210 B1).
Regarding claim 22, Kim in view of Glass teaches the method of claim 21, comprising first and second epitaxial regions (Kim, first and second SD2), a first contact plug (Kim, LAC), and a first back-side via (Kim, UAC and/or LV).
Kim in view of Glass does not teach the method further comprising:
forming a first silicide region interposed between the first epitaxial region and the first contact plug; and 
forming a second silicide region interposed between the second epitaxial region and the first back-side via.
Goktepeli teaches a semiconductor device (fig. 5A among others: 500) including first and second silicide regions (col. 9 lines 61-62: 532) interposed between epitaxial regions (530, similar to SD2 of Kim) and contact plugs (550-1 and 550-2, similar to LAC, LV and/or UAV of Kim).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Kim with the silicide of Goktepeli, as a means to minimize resistance between the epitaxial region and contact/via structures of Kim.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, silicide is known as a suitable material to provide a contact/epitaxy interface, as evidenced by Goktepeli. 

Regarding claim 23, Kim in view of Glass teaches the method of claim 21, comprising a second interconnect structure (Kim, POR2).
Kim in view of Glass does not teach the method further comprising forming external connectors over and electrically connected to the second interconnect structure.
Goktepeli teaches a semiconductor device (fig. 3E) including external connectors (col. 8 lines 14-15: redistribution structure, similar to POR2 of Kim) over and electrically connected to a second interconnect structure (col. 8 line 16: conductive bumps/pillars formed over a surface of the redistribution layer).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Kim with the external connectors of Goktepeli, as a means to enable bonding of the integrated circuit structure (Goktepeli, col. 8 lines 16-18) for use in a system board or package.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the external connectors of Goktepeli could be combined with the method of Kim in view of Glass, with no change to their respective functions.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Glass as applied to claim 25 above, and further in view of Smith et al. (PG Pub. No. US 2019/0058036 A1).
Regarding claim 26, Kim in view of Glass teaches the method of claim 25, comprising a replacement gate structure (Kim, GI/GE/GC as modified to include the replacement process of Glass in ¶ 0027), and forming a second back-side via to the replacement gate structure (Kim, ¶ 0040: GC).  Glass further teaches at least one embodiment comprising nanostructures of a gate all around device (¶ 0023, claim 14).
Kim in view of Glass is silent to wherein the first fin comprises first nanostructures, and wherein the second fin comprises second nanostructures, and wherein replacing the dummy gate structure with the replacement gate structure comprises:
etching a first material of the first nanostructures and a second material of the second nanostructures, the first material and the second material being a same material; and
depositing one or more conductive layers around a remaining material of the first nanostructures and a remaining material of the second nanostructures.
Smith teaches a method of forming a semiconductor device (fig. 5 among others) including a plurality of fins comprising respective nanostructures (¶ 0055: desired nanowire channel materials preserved while removing temporary materials within a Si/SiGe FIN structure), and wherein replacing a dummy gate structure with the replacement gate structure comprises:
etching a first material of the first and second nanostructures (¶¶ 0031, 0055 & fig. 4E: Si/SiG3 fins exposed to nanowire release etch); and
depositing one or more conductive layers around a remaining material of the first nanostructures and a remaining material of the second nanostructures (¶ 0056-0057 & fig. 4F: final gate formed around released nanowires).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Kim in view of Glass with the nanostructure etching and replacement gate deposition of Smith, as a means to provide a gate all around device with larger effective channel width, increasing the device drive current capability compared to finFETs.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, nanowires of Smith could be combined with the method of Kim in view of Glass, with no change in their respective functions. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Glass and Smith as applied to claim 26 above, and further in view of Hiblot.
Regarding claim 27, Kim in view of Glass and Smith teaches the method of claim 26, comprising a replacement gate structure (Kim, GI/GE/GC as modified to include the replacement process of Smith in ¶¶0056-0057) and a second interconnect structure (Kim, POR2).
Kim in view of Glass and Smith does not teach the method further comprising forming a second back-side via to the replacement gate structure, wherein the second back-side via electrically connects the replacement gate structure to the second interconnect structure.
Hiblot teaches a method of forming a semiconductor device (fig. 5 among others) including forming a via comprising a back-side via (¶ 0067 & fig. 8P: 36), and a second interconnect structure (¶ 0060: PDN 7, similar to POR1/POR2 of Kim) electrically connected to a gate electrode through the back-side via (¶ 0067 & fig. 2 among others: PDN 7 electrically connected to gate 15 through 36).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure method of Kim in view of Glass and Smith with the back-side configuration of Hiblot, as a means to provide a dedicated control signal from the PDN, allowing for the third transistor to be switched on or off by decoupling the gate from a power supply (Hiblot, ¶ 0067).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the second back-side via of Hiblot could be combined with the method of Kim in view of Glass and Smith, with no change in their respective functions. 

Claims 28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hiblot and Goktepeli.
Regarding claim 28, Kim teaches a method of forming a semiconductor device, the method comprising: 
forming transistors over a front-side of a semiconductor substrate, the transistors comprising a first transistor, a second transistor, and a third transistor (figs. 10-12: at least three transistors formed over substrate 100); 
forming a first interconnect structure (¶ 0058: LAC) over the front-side of the semiconductor substrate, the first interconnect structure being electrically connected to the transistors (figs. 11A-11B: LAC formed over 100 and electrically connected to SD1/SD2 transistor portions); 
attaching a carrier substrate (¶ 0020: 102) over the first interconnect structure (figs. 13A-13: 102 attached over LAC); 
exposing a first epitaxial region of the first transistor and a second epitaxial region of the second transistor through a back-side of the semiconductor substrate (¶ 0065 & figs. 15A-15B: SDB of SD1 and SD2 exposed through back side of 100);
forming a first back-side via to the first epitaxial region and a second back-side via to the second epitaxial region (¶ 0033, figs. 2-3 & 17A-17B: back-side vias UAC formed to electrically contact epitaxial regions SD1 and SD2); 
exposing a gate structure of the third transistor (fig. 2C: gate structure GE of at least one transistor exposed through elements CP and 114); 
forming a third via (¶ 0040: GC) to the gate structure of the third transistor (fig. 2C); and
forming a second interconnect structure (¶ 0034: POR1 and/or POR2) over and electrically connected to the first back-side via and the second back-side via (¶¶ 0033-0034 & figs. 2A-2B: POR1 and/or POR2 electrically connected to UAC of SD1 and SD2).
Kim further teaches the second interconnect structure comprises power and/or ground voltages (¶ 0034).
Kim does not teach exposing the gate structure of the third transistor through the back-side of the semiconductor substrate, the third via comprising a back-side via, the second interconnect structure electrically connected to the third back-side via, or forming an external connector over and electrically connected to the second interconnect structure.
Hiblot teaches a method of forming a semiconductor device (fig. 5 among others) including exposing a gate structure of a third transistor (¶ 0064: 15) through a back-side of a semiconductor substrate (fig. 8N, 15 exposed through back side of substrate 1), forming a third via comprising a back-side via (¶ 0067 & fig. 8P: 36), and a second interconnect structure (¶ 0060: PDN 7, similar to POR1/POR2 of Kim) electrically connected to the third back-side via (¶ 0067 & fig. 2 among others: PDN 7 electrically connected to 36).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the third via of Kim with the back side configuration of Hiblot, as a means to provide a dedicated control signal from the PDN, allowing for the third transistor to be switched on or off by decoupling the gate from a power supply (Hiblot, ¶ 0067).
Kim in view of Hiblot does not teach forming an external connector over and electrically connected to the second interconnect structure.
Goktepeli a semiconductor device (fig. 3E) including external connectors (col. 8 lines 14-15: redistribution structure, similar to POR2 of Kim) over and electrically connected to a second interconnect structure (col. 8 line 16: conductive bumps/pillars formed over the redistribution structure).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Kim in view of Hiblot with the external connectors of Goktepeli, as a means to enable bonding of the integrated circuit structure (Goktepeli, col. 8 lines 16-18) for use in a system board or package.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the external connectors of Goktepeli could be combined with the method of Kim in view of Hiblot, with no change to their respective functions.

Regarding claim 30, Kim in view of Hiblot and Goktepeli teaches the method of claim 28, wherein a third epitaxial region of the first transistor is electrically connected to the first interconnect structure (Kim, figs. 11A-11B: LAC formed over 100 and electrically connected to epitaxial region SD1 and/or SD2 of a first transistor).

Regarding claim 31, Kim in view of Hiblot and Goktepeli teaches the method of claim 28, wherein the second interconnect structure electrically connects the second epitaxial region of the second transistor to the external connector (Goktepeli, fig. 3E: backside RDL, analogous to POR1 and/or POR2 of Kim, electrically connects a transistor source/drain region, analogous to SD1 and/or SD2 of Kim, to an external bump connector).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hiblot and Goktepeli as applied to claim 28 above, and further in view of Cheng (PG Pub. No. US 2018/0174643 A1).
Regarding claim 29, Kim in view of Hiblot and Goktepeli teaches the method of claim 28, comprising a first epitaxial region of a first transistor (Kim, SD2) and a gate structure of a third transistor (Kim, GE and/or Hiblot, 15).
Kim in view of Hiblot and Goktepeli is silent to wherein the second interconnect structure electrically connects the first epitaxial region of the first transistor to the gate structure of the third transistor.
Cheng teaches a semiconductor device (¶0033: 200) including a first source/drain region of a first transistor electrically connected to a gate structure of a third transistor (fig. 5: source/drain of transistor 206 and gate of transistor 205 both connected to Vdd, and source/drain of 204 and gate of 208 both connected to node 205).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Kim in view of Hiblot and Goktepeli with the connections of Cheng, as a means to provide the ability to disconnect unused circuits from a power source, minimizing leakage between circuits (Cheng, ¶ 0014).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the interconnect structure connections of Cheng could be combined with the method of Kim in view of Hiblot and Goktepeli, with no change in their respective functions. 
 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hiblot and Goktepeli as applied to claim 31 above, and further in view of Youn et al. (PG Pub. No. US 2021/0028109 A1).
Regarding claim 32, Kim in view of Hiblot and Goktepeli teaches the method of claim 31, comprising a power rail of a second interconnect structure (Kim, POR1 and/or POR2) and an external connector (Goktepeli, bump).  Kim in view of Hiblot and Goktepeli further teaches the method includes forming a fourth transistor (Kim, figs. 1-11 among others: at least four transistors formed), the second interconnect structure provides a power voltage or a ground voltage (Kim, ¶ 0034), and the external connection provides a power connection (Goktepeli, col. 8 lines 14-15).
Kim in view of Hiblot and Goktepeli does not teach the method further comprising forming a fourth back-side via to the fourth transistor, wherein a power rail of the second interconnect structure electrically connects the second transistor and the fourth transistor to the external connector.
Youn teaches a semiconductor circuit (fig. 7 among others) wherein a power rail (¶ 0016: VDD, similar to POR1 and/or POR2 of Kim) is electrically connected to at least two source/drain regions through at least two respective vias (¶ 0074: rail VDD electrically connected to at least two source/drain vias VA2 and VA6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Kim in view of Hiblot and Goktepeli with the via connections of Youn, as a means to provide a power signal to a plurality of transistor source/drain structures, allowing for increased functionality of the device.
Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In the instant case, modifying the method of Kim in view of Hiblot and Goktepeli to further include a fourth via and a fourth transistor represents a mere duplication of essential working parts, and therefore involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894